Title: Destutt de Tracy to Thomas Jefferson, 10 March 1819
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


          
            
              Monsieur
              à Paris Ce 10 Mars 1819.
            
            Mr Gallatin m’a envoyé la lettre que vous m’avez fait l’honneur de m’ecrire le 24 Novembre dernier avec un exemplaire de la traduction de l’ouvrage que vous avez bien voulu prendre Sous votre protection. je Suis penetré de la plus vive reconnaissance de toutes les marques de bonté dont vous me Comblez & j’éprouve une joie bien vive toutes les fois que j’ai le bonheur de voir votre ecriture. Je n’avais pas eu Cette Satisfaction depuis le 13 9bre 1817. jour auquel Mr Lyman me remit votre lettre ecrite le 15 Mai precedent.
            J’ai eu l’honneur de repondre à Cette lettre le 11. Avril 1818 par une occasion que l’on m’avait dite bien Sure. Je crains qu’elle ne Se Soit pas trouvée telle; Car je vois que vous ne me parlez pas de Cette reponse qui etait accompagnée d’un exemplaire en français de mon Commentaire Sur Montesquieu.
            Si, Comme je l’espère, il vous est enfin parvenu vous aurez vu qu’il est imprimé à Liège & que je n’y ai pas mis mon nom; Car je n’aime point à m’exposer en public. Cette edition S’est pourtant faite avec ma permission tacite, mais non pas Sous ma Surveillance, en Sorte que les editeurs ont pris d’assez grandes libertés avec le texte, en ont changé le Style dans beaucoup d’endroits & y ont même fait un petit retranchement. mais tout cela est peu important. du reste le livre est entré en france Sans aucune opposition de la part de l’autorité & S’y est vendu librement & publiquement. j’etois même Sur le point d’en faire ici une nouvelle edition plus correcte & peut etre d’y mettre mon nom lorsque j’ai été prevenu par un de nos libraires qui, Sans me consulter, Vient de reimprimer purement & Simplement l’edition de Liege qui etait deja epuisée.
            Je Suis entré, Monsieur, dans ces details peu interessans, seulement pour vous montrer que Si nous avons encore beaucoup de choses à desirer, cependant nos presses jouissent de plus de liberté qu’on ne le croit dans votre pays. je fais cette reflexion parce que j’ai vu avec peine que Mr Joseph Milligan dit dans Son prospectus que la traduction qu’il publie peut etre regardée Comme un ouvrage original, l’auteur n’ayant pas osé publier le sien dans son pays. le vrai est cependant, comme vous le Savez, qu’il s’y vend depuis quatre ans trés publiquement avec mon nom en tête & sous le titre de quatrième partie de mes elemens d’Ideologie. J’attache tant de prix à l’estime de votre respectable nation que je Serais bien faché qu’elle nous crût moins libres que nous ne le Sommes. cela me fait vivement regretter que cette assertion inexacte Se trouve placée à la tête d’une traduction qui d’ailleurs me fait tant d’honneur puisque vous avez eu l’extrême bonté d’y donner vos Soins. Je desire beaucoup qu’elle puisse etre dementie dans vos journaux; & si vous daigniez prendre cette peine, ce serait encore une grande obligation que je vous aurais mais, Monsieur, au lieu de vous demander de nouvelles grâces je sens que je dois me borner à vous reiterer les assurances de ma vive reconnaissance, de ma haute estime & de mon profond respect.
            
              Tracy
            
          
          
            P.S. Je Savais, Monsieur, que vous aviez eprouvé une maladie grave & que vous en etiez retabli. Je fais des vœux bien Sincères pour qu’elle n’ait point les Suites que vous en craignez. ce Sont des hommes Comme vous Surs de vivre eternellement dans la memoire des hommes qui devraient toujours rester parmi eux. quant à moi je Suis decidement un pauvre Soldat invalide. l’operation de la cataracte qui a été très bien faite l’année dernière Sur mes deux yeux a reussi à me rendre Suffisamment la vue pour tous les besoins de la vie; mais non pas assez pour pouvoir lire & ecrire facilement; & d’ailleurs l’affaiblissement de mes autres facultés m’empecherait de faire un usage utile de celles là. en attendant ma fin je vois avec quelque plaisir que mes idées Se repandent. mes quatre volumes d’Ideologie Sont actuellement imprimés en entier en Italien à Milan; & même mon economie politique a été imprimée à Madrid & est publiquement enseignée à Malaga; mais ce dont je Serai toujours le plus flatté, c’est que vous ayez bien Voulu accorder quelqu’intêret à mes faibles travaux. Votre Suffrage me tiendrait lieu de celui de l’univers entier.
            En respectant la prudence de votre gouvernement & les raisons qui peuvent causer Ses Sages lenteurs, les amis de la liberté qui Sont deja nombreux en Europe attendent cependant avec une vive impatience que vous reconnaissiez hautement l’independance des Etats-unis de L’Amerique du Sud. le Gouvernement Anglais qui persecute la Liberté partout, favorise neanmoins beaucoup la leur & S’attire toute leur Reconnaissance. Je ne desespère pas que le Gouvernement français n’en fasse bientôt autant. C’est ici le Vœu general.
          
         
          Editors’ Translation
          
            
              
                Sir
                Paris 10 March 1819.
              
              Mr. Gallatin sent me the letter you did me the honor of writing me last 24 November, along with a copy of the translation of the work that you had so kindly taken under your protection. I am filled with the most ardent gratitude for all the marks of kindness you have lavished on me, and I experience an intense joy every time I have the pleasure of seeing your handwriting. I had not had this satisfaction since 13 November 1817, when Mr. Lyman delivered your letter of the preceding 15 May to me.
              I had the honor of responding to that letter on 11 April 1818 through an opportunity that I was told was very safe. I fear that it did not turn out to be so, as I see that you make no mention of this reply, which was accompanied by a copy of my Commentary and Review of Montesquieu’s Spirit of Laws in French.
              If, as I hope, it has finally reached you, you will have noticed that it was printed at Liège and that I did not put my name to it, because I do not like to expose myself to the public. This edition was done with my tacit permission, but not under my supervision, and so the editors took great liberties with the text, changed the style in many places, and even made a few cuts. But all this is of little importance and, in any case, the book entered France without opposition from the authorities and was sold here freely and publicly. I was on the verge of undertaking a new, more accurate edition, maybe even with my name on it, when one of our booksellers notified me that, without consulting me, he had reprinted unchanged the Liège edition, which had already sold out.
               I have entered, Sir, into these uninteresting details only to show you that, although we still have much to wish for, our printers enjoy more freedom than the people of your country think. I make this remark because I was pained to see Mr. Joseph Milligan say in his prospectus that the translation he is publishing might be considered as an original work, since the author dared not publish it in his own country. In fact, as you know, it has been selling here openly for four years, under my name, as the fourth part of my Élémens d’Idéologie. I so greatly value the esteem of your respectable nation that I would be rather upset if it believed us to be less free than we really are. For this reason, I intensely regret the inclusion of this inaccurate statement at the head of a translation which, otherwise, does me such honor, inasmuch as you had the extreme kindness of giving it your attention. I wish very much for this assertion to be denied in your newspapers, and if you deign to take on this burden, I would be once again very obliged to you, even though, Sir, instead of asking you for more favors, I know that I ought to limit myself to reiterating to you the assurances of my intense gratitude, high esteem, and profound respect.
              
                Tracy
              
            
            
              P.S. I know, Sir, that you have suffered and then recovered from a severe illness. I very sincerely hope that it will not be followed by others, as you fear. Men like you, who will certainly live forever in the memory of man, should remain among the living. As for myself, I am just a poor invalid soldier. The cataract operation I had last year on both my eyes went very well and succeeded in returning to me enough eyesight for all the necessities of life, though not enough to enable me to read or write easily. The weakening of my other faculties would in any event keep me from making good use of this one. While awaiting my life’s end, I see with some pleasure that my ideas are spreading. My four volumes of the Élémens d’Idéologie are currently being published in their entirety in Italian at Milan, and even my work on political economy has been printed in Madrid and taught publicly at Málaga. But what will always be most flattering to me is that you so kindly took an interest in my little work. I would rather have your approval than that of the entire universe beside.
              Although respecting your government’s prudence and the reasons behind its wise delays, the friends of liberty, who are already numerous in Europe, wait with great impatience for you to recognize openly the independence of the United Provinces of South America. The English government, which persecutes freedom everywhere, favors this nevertheless, and thereby earns all their gratitude. I do not despair that the French government will soon do the same. It is the general wish here.
            
          
        